UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4036


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RASHAWN DONNELL WILLIAMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cr-00117-RJC-DCK-1)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Carpenter, ALLEN, STAHL + KILBOURNE, PLLC, Asheville, North Carolina,
for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rashawn Donnell Williams appeals his convictions and the 336-month sentence

imposed following Williams’ guilty plea, pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea

agreement, to attempted murder of a federal employee (and aiding and abetting), in

violation of 18 U.S.C. §§ 1114, 2, and discharging a firearm during and in relation to a

crime of violence (and aiding and abetting), in violation of 18 U.S.C. §§ 924(c), 2.

Appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

primarily questioning whether, in light of United States v. Davis, 139 S. Ct. 2319 (2019),

Williams’ § 924(c) conviction was supported by a valid predicate crime of violence.

Williams raises the same argument in his pro se supplemental brief. The Government has

declined to file a response.

       Our recent ruling in United States v. Taylor, 979 F.3d 203 (4th Cir. 2020), forecloses

a Davis challenge to Williams’ § 924(c) conviction, which was predicated on attempted

murder. * Specifically, Taylor instructs that an attempt to commit a substantive crime that

itself “requires the use of physical force” likewise “necessarily involves the attempted use

of force” and so, too, qualifies as a categorical crime of violence. 979 F.3d at 209. As we

explained in Taylor, it is settled in this circuit that murder qualifies as a crime of violence

under the force clause because it requires such a use of force. Id. (citing United States v.

Mathis, 932 F.3d 242, 265 (4th Cir.), cert. denied, 140 S. Ct. 639, and cert. denied, 140 S.



       *
        This appeal, which was held in abeyance for Taylor, became ripe for adjudication
upon the issuance of the mandate in Taylor.

                                              2
Ct. 640 (2019), and In re Irby, 858 F.3d 231, 236 (4th Cir. 2017)). In light of these

authorities, we reject Williams’ argument that his § 924(c) conviction is invalid under

Davis.

         In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We agree with counsel’s assessment that neither

ineffective assistance of counsel nor prosecutorial misconduct are apparent on the face of

this record. We therefore affirm the criminal judgment. This court requires that counsel

inform Williams, in writing, of the right to petition the Supreme Court of the United States

for further review. If Williams requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was served

on Williams.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                              3